Judgment, Supreme Court, New York County (Laura Ward, J.), rendered May 20, 2002, convicting defendant, upon his guilty plea, of attempted burglary in the third degree, and sentencing him to a term of one year to run consecutively with sentences for convictions in Queens County, unanimously reversed, on the law and as a matter of discretion in the interest of justice, the plea vacated, and the matter remanded for further proceedings.
Numerous misstatements were made by the court, its clerk, and defense counsel in naming the charged crime and the crime to which defendant was then pleading guilty, all of which errors went uncorrected. Particularly in view of the vagueness of the factual allocution regarding the illegality of defendant’s presence in a store, and the incorrect recital of the charge in his formal arraignment on the plea, defendant’s guilty plea was fatally defective (see People v Lopez, 71 NY2d 662, 666 [1988]). Were we to find that the defect did not rise to the level described in Lopez authorizing appellate review of a plea in the absence of a motion to withdraw the plea under CPL 220.60 (3), we would nevertheless reverse in the interest of justice. Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.